902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joyce H. GIBSON, Plaintiff-Appellant,v.Marvin HOFFMAN, County Manager, Chatham CountyCommissioners;  Earl Thompson;  Carl Thompson;  GusMurchison;  Henry Dunlap;  Mary Hayes Holmes;  JenniePleasants, of the Chatham County Mental Health Department;A.H. Cockman, a/k/a/ "Pete" Cockman, Dep/Sgt;  Jack Elkins,Sheriff of Chatham County;  Robert E. Andrews, a/k/a/"Chalk" Andrews, Dep/Sgt;  Don Whitt, Dep/Chief;  ChathamCounty Sheriff's Department, all individually, jointly,severally and/or as employees of and/or elected officials ofChatham County, Chatham County Mental Health, and ChathamCounty Sheriff's Department or Law Enforcement of ChathamCounty, and all acting on his/her/their own, or under thedirection/supervision, and/or leadership of themselves oftheir superiors and acting under the colors of the State ofNorth Carolina, Defendants-Appellees.
No. 89-6020.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 26, 1990.Decided May 1, 1990.Rehearing and Rehearing In Banc Denied May 21, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., District Judge.  (C/A No. 89-339-D-C)
Joyce H. Gibson, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Joyce H. Gibson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Gibson v. Hoffman, CA-89-339-D-C (M.D.N.C. Oct. 3, 1989).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 The magistrate's recommendation is incorrect to the extent it can be interpreted as recommending dismissal of the claims against the Chatham County commissioners and defendant Hoffman on res judicata grounds.  Similar claims were dismissed in a prior action for lack of jurisdiction, which is not a dismissal on the merits.  Fed.R.Civ.P. 41(b).  However, we interpret the magistrate's recommendation to be a renewed finding that the court lacks jurisdiction to consider these claims, and find no reversible error in this conclusion